Citation Nr: 0525862	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  00-04 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for bilateral carpal tunnel 
syndrome.

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus for the period prior to 
February 11, 2004.

4.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus from February 11, 2004.

REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to April 
1962, and from May 1962 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for diabetes mellitus, and 
essentially declined to reopen the veteran's service 
connection claims for hearing loss and carpal tunnel 
syndrome.  

In February 2002, the RO granted service connection for 
diabetes mellitus, assigning a 20 percent evaluation, 
effective from August 27, 1997 (date of claim).  In May 2004, 
the RO increased the veteran's evaluation for service-
connected diabetes mellitus to 40 percent, effective from 
February 11, 2004.  Because the maximum schedular rating for 
diabetes mellitus was not assigned, the veteran's claim 
remains in controversy.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran presented testimony before Decision Review 
Officers in April 1999 and May 2000.  In December 2002, the 
veteran testified before a Veterans Law Judge.  Transcripts 
of such hearings are associated with the claims folder and 
have been reviewed.  In July 2005, the RO informed the 
veteran that the Veterans Law Judge who conducted his 2002 
personal hearing has since retired from the Board.  The RO 
afforded the veteran another Board hearing, however he wished 
to continue his appeal without an additional hearing.

In September 2003, the Board remanded the case for further 
development.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  An October 1997 rating decision denied service connection 
for hearing loss and bilateral carpal tunnel syndrome on the 
basis that there was no evidence of a nexus between such 
disabilities and service; the veteran did not file a timely 
appeal following appropriate notice, and that decision became 
final.

3.  Evidence received since the October 1997 decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's service connection claims 
for hearing loss and bilateral carpal tunnel syndrome.

4.  For the period prior to February 11, 2004, the veteran's 
diabetes mellitus required insulin and a restricted diet.  

5.  From February 11, 2004 to the present, the veteran's 
diabetes mellitus requires insulin, a restricted diet, and 
regulation of activities, but is not manifested by episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

6.  The veteran is not frequently hospitalized for his 
service-connected diabetes mellitus and objective evidence 
does not show a marked interference with employment beyond 
that contemplated in the schedular standards.


CONCLUSIONS OF LAW

1.  An October 1997 rating decision, in pertinent part, 
denying service connection for hearing loss and carpal tunnel 
syndrome, is final.  38 U.S.C. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).

2.  Evidence received since the October 1997 rating decision 
that denied service connection for hearing loss is not new 
and material, and the veteran's service connection claim for 
such disability is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  

3.  Evidence received since the October 1997 rating decision 
that denied service connection for bilateral carpal tunnel 
syndrome is not new and material, and the veteran's service 
connection claim for such disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

4.  For the period prior to February 11, 2004, the criteria 
for an initial evaluation in excess of 20 percent for 
diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.119; Diagnostic Code 
7913 (2002, 2004).  

5.  From February 11, 2004 to the present, the criteria for 
an initial evaluation in excess of 40 percent for diabetes 
mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.119; Diagnostic Code 7913 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in January 
2002, May 2002, June 2002, and October 2003.  Since these 
letters fully provided notice of elements (1), (2), and (3), 
see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App.  103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and supplemental statements of the case (SSOCs), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the February 2004 and October 2004 SSOCs.  

Finally, with respect to element (4), the Board notes that 
the RO's October 2003 letter contained a request that the 
veteran send evidence to VA in his possession that pertains 
to the claim or tell VA about any additional evidence and VA 
would attempt to get it.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  To the 
extent that the notice(s) provided to the veteran was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claims folder includes service medical records, VA 
medical evidence, records from the Blanchfield Army Hospital, 
private medical evidence from Dr. Peterson, Dr. Lemoine, Dr. 
Stanton, the Premier Medical Group, Clarksville Memorial 
Hospital, and the Center for Audiology.  The veteran was 
afforded RO hearings in April 1999 and May 2000, and a Travel 
Board hearing in December 2002.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Application to Reopen Claim of Service Connection for Hearing 
Loss

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

In an October 1997 decision, the RO denied, in pertinent 
part, the veteran's service connection claim for hearing 
loss, and the veteran was notified of this decision the 
following month.  The veteran then filed a notice of 
disagreement and was issued an August 1998 SOC.  However, he 
did not file a timely appeal.  (See 38 C.F.R. § 20.200 (2004) 
(An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.).  Thus, the 
October 1997 decision became final.  38 U.S.C. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

Since the October 1997 rating decision is final, the 
veteran's service connection claim for hearing loss may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Since the veteran filed his claim to reopen in 1998, the 
amended regulation is not applicable.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

As the last final disallowance of the veteran's service 
connection claim for hearing loss was an October 1997 rating 
decision, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the October 1997 decision.  

The RO, in its October 1997 rating decision, denied service 
connection for hearing loss on the basis that such disability 
was not incurred in service nor was there sensorineural 
hearing loss within one year of discharge from service.  The 
first evidence of a hearing loss was in 1996 and there was no 
showing that it was related to service.  Thus, in this case, 
to be new and material, the evidence would need to show a 
nexus between hearing loss and active service.  

On review, the Board finds that the veteran has not submitted 
new and material evidence since the October 1997 rating 
decision sufficient to reopen his claim of entitlement to 
service connection for hearing loss.  Evidence received since 
the October 1997 rating decision includes the veteran's 
contentions, VA medical evidence, hearing transcripts dated 
in April 1999, May 2000, and December 2002, private medical 
evidence from the Premier Medical Group, Dr. Lemoine, Dr. 
Stanton, the Center for Audiology, and Clarksville Memorial 
Hospital. 

The additional evidence reflects that the veteran continues 
to have a hearing deficit.  However, the newly-submitted 
private and VA medical evidence is not material in that it 
fails to establish a nexus between current hearing loss and 
service.  This evidence includes audiological examination 
reports, however the etiology of the veteran's hearing loss 
is not discussed.  Finally, the veteran's statements to the 
effect that his current hearing loss is related to noise 
exposure in service are cumulative of his prior contentions.  
Furthermore, as a layperson, he is not competent to render a 
medical opinion regarding causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the Board finds that the evidence submitted since the 
October 1997 rating decision was not previously of record and 
does not bear directly and substantially upon the specific 
matter under consideration.  It is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
hearing loss.  38 C.F.R. § 3.156 (2001).  Accordingly, the 
veteran's claim of entitlement to service connection for 
hearing loss is not reopened.


Application to Reopen Service Connection Claim for Carpal 
Tunnel Syndrome

In an October 1997 decision, the RO also denied the veteran's 
service connection claim for bilateral carpal tunnel syndrome 
and that decision is final.  The veteran's service connection 
claim for carpal tunnel syndrome may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.

The veteran sought to reopen his service connection claim for 
carpal tunnel syndrome in 1998, therefore the amended 
regulation regarding new and material evidence does not 
apply.

The RO, in its October 1997 rating decision, denied service 
connection for bilateral carpal tunnel syndrome on the basis 
that it was not incurred or aggravated in service.  The first 
evidence of bilateral carpal tunnel syndrome was a 1986 
treatment record from Blanchfield Army Hospital and there was 
no showing that carpal tunnel syndrome was related to 
service.  Thus, in this case, to be new and material, the 
evidence would need to suggest a nexus between the veteran's 
carpal tunnel syndrome and active service.  

On review, the Board finds that the veteran has not submitted 
new and material evidence the October 1997 rating decision 
sufficient to reopen his claim of entitlement to service 
connection for bilateral carpal tunnel syndrome.  Evidence 
received subsequent to the October 1997 rating decision was 
discussed in detail above.  That additional evidence reflects 
further treatment, including February 2000 surgery, for 
carpal tunnel syndrome.  However, the newly-submitted private 
and VA medical evidence fails to show a nexus between carpal 
tunnel syndrome and service.  Further, the veteran's 
statements to the effect that his current carpal tunnel 
syndrome is related to service are cumulative of his prior 
contentions, and as discussed above, he is not competent to 
render a medical opinion regarding causation.  See Espiritu, 
supra.

Thus, the Board concludes that the evidence received since 
the October 1997 rating decision does not bear directly and 
substantially upon the specific matter under consideration, 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the service connection 
claim for bilateral carpal tunnel syndrome.  Therefore, the 
evidence cannot be considered new and material for the 
purpose of reopening the veteran's service connection claim 
for carpal tunnel syndrome.


Increased Evaluation Claim for Diabetes Mellitus

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, private 
medical evidence, the veteran's contentions, and VA medical 
evidence.  For the purpose of reviewing the medical history 
of the veteran's service-connected disorder, see 38 C.F.R. 
§§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In a February 2002 rating decision, the veteran's service-
connected diabetes mellitus was assigned a 20 percent 
evaluation, pursuant to Diagnostic Code 7913.  A 20 percent 
evaluation is warranted for diabetes requiring insulin and 
restricted diet; or oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation, the next higher, is warranted 
for diabetes requiring insulin, restricted diet, and a 
regulation of activities.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2002).  

On review, the medical evidence of record dated prior to 
February 2004 shows that the veteran's diabetes required 
insulin and a restricted diet.  However, there is no evidence 
reflecting that the veteran's diabetes required a regulation 
of activities. Consequently, an evaluation in excess of 20 
percent prior to February 11, 2004 is not warranted.  See 
Diagnostic Code 7913 (2002, 2004).  

Effective from February 11, 2004, the RO increased the 
evaluation for service-connected diabetes mellitus to 40 
percent.  Such increase was based on February 2004 VA medical 
evidence showing that the veteran's diabetes required a 
regulation of activities, in addition to insulin and a 
restricted diet.  

To warrant the next higher, a 60 percent, evaluation for 
diabetes under Diagnostic Code 7913, the evidence must show 
that diabetes requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2004).  

As discussed above, the evidence dated since February 2004 
clearly shows that the veteran's diabetes requires insulin, 
restricted diet, and regulation of activities, however, it 
fails to show that his diabetes is manifested by episodes of 
ketoacidosis or hypoglycemic reactions resulting in one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.  The Board acknowledges the veteran's 
February 2004 complaint of hypoglycemic episodes upon 
increased activity, however, once it was recommended that the 
veteran limit his activities, subsequent treatment records 
show no further complaints of hypoglycemic episodes.  In 
fact, the most recent VA treatment records show that the 
veteran was doing well on his current medications and denied 
having any new problems or complaints.  (see August 2004 
treatment records).  Further, the evidence of record does not 
show that the veteran has complications that would not be 
compensable if separately evaluated.  Therefore, the Board 
finds that an evaluation in excess of 40 percent for diabetes 
since February 11, 2004 is not warranted.  

As such, the preponderance of the evidence is against the 
veteran's increased rating claim for diabetes mellitus, and 
the benefit-of-the-doubt rule is not applicable, and the 
appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2004).  The Court has held that the Board must 
address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, there is no objective evidence of marked 
interference with employment and the evidence of record does 
not indicate the veteran is frequently hospitalized for his 
diabetes.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6- 96.


ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for hearing loss.

New and material evidence has not been submitted to reopen 
the claim of service connection for bilateral carpal tunnel 
syndrome.

Prior to February 11, 2004, entitlement to an initial 
evaluation in excess of 20 percent for diabetes mellitus is 
denied.

From February 11, 2004 to the present, entitlement to an 
initial evaluation in excess of 40 percent for diabetes 
mellitus is denied.

                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


